

116 HR 2735 IH: Intelligence Budget Transparency Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2735IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Welch (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend section 1105 of title 31, United States Code, to require that the annual budget
			 submissions of the Presidents include the total dollar amount requested
			 for intelligence or intelligence-related activities of each element of the
			 Government engaged in such activities.
	
 1.Short titleThis Act may be cited as the Intelligence Budget Transparency Act of 2019. 2.Funding for intelligence activities of each element of the GovernmentSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
			
				(40)
 (A)the total dollar amount proposed in the budget for intelligence or intelligence-related activities of each element of the Government engaged in such activities in the fiscal year for which the budget is submitted and the estimated appropriation required for each of the ensuing four fiscal years; and
 (B)as used in subparagraph (A), the term element of the Government refers to each element of the intelligence community as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))..
		